If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



MELBURN K. CARPENTER,                                              UNPUBLISHED
                                                                   May 14, 2019
              Plaintiff-Appellant,

v                                                                  No. 341641
                                                                   Kent Circuit Court
HUNTINGTON NATIONAL BANK,                                          LC No. 17-002216-CH

              Defendant-Appellee.


Before: GLEICHER, P.J., and RONAYNE KRAUSE and O’BRIEN, JJ.

PER CURIAM.

       The circuit court determined that the in pro per plaintiff’s complaint was too unclear and
nonconforming to notify the defendant bank of the claims against it. A fair reading of the
complaint reveals a cause of action: conversion. The circuit court abused its discretion by
reviewing the complaint too narrowly and striking the pleading, and thereby erred in summarily
dismissing this action. We reverse and remand for continued proceedings.

                                      I. BACKGROUND

        Melburn Carpenter owned a mobile home with his wife that they purchased with a
secured loan from Huntington National Bank. The Carpenters divorced and the last loan
payment was made on October 29, 2004. Carpenter asserted that “Huntington Bank charged off
[the loan on] February 24, 2005.” Huntington countered that it “filed documents with the
Secretary of State to transfer ownership of the Mobile Home in accordance with the loan
documents and the Uniform Commercial Code, without taking physical possession.” Huntington
proffered no evidence below documenting a transfer of ownership from the Carpenters to the
bank, either voluntarily or involuntarily. Rather, Huntington claimed that the mobile home
association filed suit against it seeking unpaid lot rent and that Huntington in turn transferred
ownership of the mobile home to SLP Sales. The bank presented the 2014 deed associated with
that transaction in the circuit court.




                                               -1-
        Carpenter, acting in pro per, filed suit against Huntington in 2017, and subsequently filed
an amended complaint as of right. Huntington challenged the adequacy of the amended
complaint and the circuit court ordered Carpenter to file a second amendment that more clearly
stated his claims and that complied with the court rules. Huntington took issue with Carpenter’s
second amended pleading and the court ultimately struck that complaint and essentially
summarily dismissed the action under MCR 2.116(C)(8) (failure to state a claim upon which
relief could be granted). Carpenter appeals.

                                 II. STANDARDS OF REVIEW

        We review for an abuse of discretion a lower court’s decision to strike a pleading. Belle
Isle Grill Corp v Detroit, 256 Mich App 463, 469; 666 NW2d 271 (2003). Motions to strike and
to correct pleadings are governed by MCR 2.115, which provides:

       (A) Motion for More Definite Statement. If a pleading is so vague or ambiguous
       that it fails to comply with the requirements of these rules, the opposite party may
       move for a more definite statement before filing a responsive pleading. The
       motion must point out the defects complained of and the details desired. If the
       motion is granted and is not obeyed within l4 days after notice of the order, or
       within such other time as the court may set, the court may strike the pleading to
       which the motion was directed or enter an order it deems just.

       (B) Motion To Strike. On motion by a party or on the court’s own initiative, the
       court may strike from a pleading redundant, immaterial, impertinent, scandalous,
       or indecent matter, or may strike all or part of a pleading not drawn in conformity
       with these rules.

      We review de novo a circuit court’s grant of summary disposition. Zaher v Miotke, 300
Mich App 132, 139; 832 NW2d 266 (2013).

       A motion under MCR 2.116(C)(8) tests the legal sufficiency of the complaint on
       the basis of the pleadings alone to determine if the opposing party has stated a
       claim for which relief can be granted. We must accept all well-pleaded
       allegations as true and construe them in the light most favorable to the nonmoving
       party. The motion should be granted only if no factual development could
       possibly justify recovery. [Cleaned up.1]

        It is important to note that the United States Supreme Court has directed that courts must
liberally construe the pleadings filed by parties acting without counsel. “[A] pro se complaint,
however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted


1
  This opinion uses the new parenthetical (cleaned up) to improve readability without altering the
substance of the quotation. The parenthetical indicates that nonsubstantive clutter such as
brackets, alterations, internal quotation marks, and unimportant citations have been omitted from
the quotation. See Metzler, Cleaning Up Quotations, 18 J App Pract & Process 143 (2017).


                                                -2-
by lawyers and can only be dismissed for failure to state a claim if it appears beyond doubt that
the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”
Estelle v Gamble, 429 US 97, 106; 97 S Ct 285; 50 L Ed 251 (1976) (cleaned up).

                                         III. ANALYSIS

       Contrary to the Huntington’s arguments, Carpenter’s second amended complaint did state
a cause of action upon which relief can be granted if proven. The circuit court erred in
summarily dismissing the complaint for failure to state a legally cognizable claim and similarly
abused its discretion in striking the complaint.

        The crux of Carpenter’s amended complaint is that Huntington wrote off the debt owed
by Carpenter and his ex-wife in February 2005, and yet never foreclosed on the loan. Carpenter
retained possession of the mobile home until 2014, when Huntington suddenly transferred
ownership of the mobile home. Huntington’s 2014 repossession of the mobile home occurred
beyond the applicable statute of limitations, Carpenter repeatedly argued throughout his
complaint. He also repeatedly contended that Huntington wrongfully converted his property in
violation of MCL 600.2919a.”2 Carpenter challenged Huntington’s failure to notify him of the
2014 actions and asserted in Count IV that Huntington “did not foreclose on my home and . . .
did not send notification of foreclosure.”

        With only a pinch of leeway given, it is obvious that Carpenter’s cause of action sounds
in conversion based on Huntington’s failure to properly and timely seek foreclosure or
repossession of the mobile home. We are confounded by Huntington’s and the circuit court’s
inability to recognize this cause of action. Moreover, we cannot affirm the circuit court’s
decision to strike the second amended complaint based on a layperson’s failure to consistently
number the allegations in his handwritten complaint or because his allegations and averments


2
    MCL 600.2919a provides:
         (1) A person damaged as a result of either or both of the following may recover 3
         times the amount of actual damages sustained, plus costs and reasonable attorney
         fees:

                (a) Another person’s stealing or embezzling property or converting
         property to the other person’s own use.

                 (b) Another person’s buying, receiving, possessing, concealing, or aiding
         in the concealment of stolen, embezzled, or converted property when the person
         buying, receiving, possessing, concealing, or aiding in the concealment of stolen,
         embezzled, or converted property knew that the property was stolen, embezzled,
         or converted.

         (2) The remedy provided by this section is in addition to any other right or
         remedy the person may have at law or otherwise.



                                                -3-
were redundant and repetitive. The second amended complaint must be reinstated and the action
continued.

       We reverse and remand for continued proceedings. We do not retain jurisdiction.



                                                         /s/ Elizabeth L. Gleicher
                                                         /s/ Amy Ronayne Krause
                                                         /s/ Colleen A. O’Brien




                                             -4-